Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 1 of 25            FILED
                                                                    2020 Oct-28 AM 10:20
                                                                    U.S. DISTRICT COURT
                                                                        N.D. OF ALABAMA




                     EXHIBIT Q
        Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 2 of 25



                                                                       Page 1

 1                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
 2                            NORTHEASTERN DIVISION.
 3
 4              NUCLEAR DEVELOPMENT, LLC,                   )
                                                            )
 5                                                          )
                                          Plaintiff,        )
 6                                                          )   Civil Action
                vs.                                         )   Case Number
 7                                                          )
                TENNESSEE VALLEY AUTHORITY,                 )   No.
 8                                                          )   5:180cv-01983
                                                            )   -LCB
 9                                        Defendant.        )
10
11
12                         VIDEO RECORD & ORAL DEPOSITION OF
13                                   Clifford Beach
14                             Wednesday, October 30, 2019
15                                   8:57 a.m.
16                               900 S. Gay Street
17                                    9th Floor
18                           Knoxville, Tennessee 37902
19
20
21
22
23
24                              Georgette H. Mitchell
                           Registered Professional Reporter
25                                 LCR-55 (TN)

                                  Freedom Court Reporting
     877-373-3660                   A Veritext Company                      205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 3 of 25


                                                                 Page 2                                                             Page 4
 1         APPEARANCES OF COUNSEL:                                        1
 2         ON BEHALF OF THE PLAINTIFF:
 3         Caine O'Rear, III, Esq.                                                       INDEX (continued)
           Hand Arendall Harrison Sale LLC                                2
 4         104 Saint Francis Street
           Suite 300
                                                                               Exhibit 23 - Previously marked - Bates No.
 5         Mobile, Alabama 36602                                          3    TVABLN00000045 through 46, e-mail from
           251.694.6308
                                                                               Clifford Beach to Larry Blust dated November
 6         Corear@handarendall.com
 7         Larry D. Blust, Esq.                                           4    28, 2018.                        68
           Hughes Socol Piers Resnick DYM LTD.                            5    Exhibit 32 - Previously marked, Bates No.
 8         70 West Madison Street
           Suite 4000                                                          TVALBLN000009316 through 9328, Handwritten           78
 9         Chicago, Illinois 60602                                         6   Notes.
           312.604.2672
10         Lblust@hsplegal.com
                                                                           7
11                                                                         8
           ON BEHALF OF THE DEFENDANT:                                     9
12
           Matthew H. Lembke, Esq.                                        10
13         Bradley Arant Boult Cummings LLP                               11
           One Federal Place
14         1819 Fifth Avenue North
                                                                          12
           Birmingham, Alabama 35203                                      13
15         205.521.8560                                                   14
           Mlembke@bradley.com
16                                                                        15
           Office of the General Counsel                                  16
17         Jill McCook, Esq.
           Steven Chin, Esq.
                                                                          17
18         Tennessee Valley Authority                                     18
           400 West Summit Hill Drive, WT6
19         Knoxville, Tennessee 37902
                                                                          19
           865.632.8964                                                   20
20         Ddayliffe@tva.gov                                              21
21         Also Present:
           Richard Scott, Videographer                                    22
22                                                                        23
23
24
                                                                          24
25                                                                        25
                                                                 Page 3                                                             Page 5
 1
                  INDEX
                                                                           1           STIPULATION
 2   CLIFFORD BEACH                           7                            2
 3   EXAMINATION BY MR. O'REAR                      7
 4   EXAMINATION BY MR. LEMBKE                        80                   3             The videotaped deposition of CLIFFORD
 5   EXAMINATION BY MR. O'REAR                      84                     4   BEACH, called as a witness at the instance of the
 6              EXHIBITS
 7   Exhibit 12 - Previously marked - Bates No.                            5   Plaintiff, pursuant to all applicable rules, taken by
     TVABLN00000352, letter from Aaron Nix to Larry
 8   Blust, dated August 21, 2018.           30
                                                                           6   agreement on the 30th day of October, 2019, beginning
 9   Exhibit 35 - Bates No. TVABLN00002941, e-mail                         7   at approximately 9:00 a.m., at the law offices of
     from Larry Blust to Aaron Nix and others dated
10   September 5, 2018.                   37                               8   Woolf, McClane, Bright, Allen & Carpenter, 900 S. Gay
11   Exhibit 16 - Previously marked, Bates No.                             9   Street, Suite 900, Knoxville, Tennessee, before
     TVABLN000000522 through 525, e-mail from James
12   Chardos to Larry Blust, dated November 6,                            10   Georgette H. Mitchell, Registered Professional Reporter
     2018.                           48
13
                                                                          11   and Notary Public, pursuant to the stipulation of
   Exhibit 18 - Previously marked - Bates No.                             12   counsel.
14 TVABLN00006247 through 6251, e-mail from Jack
   McCall to Lorie Molton Hunt and others dated                           13             It being agreed that
15 November 9, 2018.                      52                              14   Georgette H. Mitchell, Registered Professional Reporter
16 Exhibit 17 - Previously marked - Bates No.
   TVABLN00002643 through 2644, e-mail from                               15   and Notary Public, may report the deposition in machine
17 Clifford Beach to Larry Blust dated November
   9, 2018.                         55
                                                                          16   shorthand, afterwards reducing the same to typewriting.
18                                                                        17             All objections, except as to the form of
   Exhibit 19 - Previously marked - Bates No.
19 TVABLN00000043 through 44, e-mail from Larry                           18   the question, are reserved to on or before the hearing.
   Blust to Clifford Beach and others, dated                              19             It being further agreed that all
20 November 12, 2018.                      58
21 Exhibit 26 - Previously marked - Bates No.                             20   formalities as to notice, caption, certificate,
   TVABLN00000038 through 39, e-mail from Larry
22 Blust to Sherry Quirk and others dated
                                                                          21   transmission, etc., excluding the reading of the
   November 13, 2019.                      59                             22   completed deposition by the witness and the signature
23
   Exhibit 36 - Bates No. TAVABLN00002954, e-mail                         23   of the witness, are reserved.
24 from Larry Blust to Clifford Beach, dated                              24
   November 16, 2018.                      65
25                                                                        25

                                                                                                                        2 (Pages 2 - 5)
                                                           Freedom Court Reporting
877-373-3660                                                 A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 4 of 25


                                                        Page 6                                                           Page 8
 1            (The deposition began at 8:57 a.m.)                 1       Q.    And what's the address?
 2            THE VIDEOGRAPHER: We're going on the                2       A.    400 West Summit Hill Drive, 37901.
 3       record at 8:57 on October 30th, 2019. This is            3   That's my home address. 37902.
 4       media unit one of the video recorded deposition of       4       Q.    And what was your position with TVA
 5       Cliff Beach in the matter of Nuclear Development         5   before you assumed this position of director of board
 6       versus Tennessee Valley Authority filed in the           6   engagement?
 7       United States District Court for the Northern            7       A.    Senior Counsel.
 8       District of Alabama.                                     8       Q.    And for how long did you hold that title,
 9            The deposition is being held at 900 South           9   Senior Counsel?
10       Gay Street in Knoxville, Tennessee. My name is          10       A.    About three months.
11       Richard Scott from the firm Veritext Legal. I'm         11       Q.    That would be at the end of 2018?
12       the videographer.                                       12       A.    Yes, three -- three to four months, yes.
13            The court reporter is Georgette from               13       Q.    So September, October 2018, through the
14       Veritext Legal.                                         14   end of 2018?
15            Will the attorneys please identify                 15       A.    Yes.
16       themselves and who they represent.                      16       Q.    And were you in the legal department when
17            MR. O'REAR: Caine O'Rear for the                   17   you were Senior Counsel?
18       plaintiff, Nuclear Development.                         18       A.    Yes.
19            MR. BLUST: Larry Blust for plaintiff,              19       Q.    Are you in the legal department now?
20       Nuclear Development.                                    20       A.    I'm on a rotational assignment. So for
21            MR. LEMBKE: Matt Lembke for the                    21   some administrative purposes I'm still listed in the
22       defendant, TVA.                                         22   legal department, but I'm assigned to another unit
23            MS. MCCOOK: Jill McCook for defendant,             23   within TVA.
24       TVA.                                                    24       Q.    Okay. And then prior to being Senior
25            MR. CHIN: Steve Chin for defendant, TVA.           25   Counsel in the legal department in the last quarter of
                                                        Page 7                                                           Page 9
 1             THE VIDEOGRAPHER: Okay. The court                  1   2018, what position did you hold?
 2        reporter may swear in the witness.                      2       A.     The last quarter of calendar 2018, I was
 3                 CLIFFORD BEACH,                                3   in the Senior Counsel position.
 4   having first been duly sworn, was examined and deposed       4       Q.     Right. Well, my question was intended to
 5   as follows:                                                  5   ask you what position did you hold prior to that?
 6   EXAMINATION BY MR. O'REAR:                                   6       A.     Okay. Associate General Counsel.
 7        Q.    State your name, please.                          7       Q.     I've seen on some correspondence that
 8        A.    Clifford Beach.                                   8   beneath your name you held the title of Associate
 9        Q.    Are you with TVA, Mr. Beach?                      9   General Counsel Contracts and Commercial Law?
10        A.    I am.                                            10       A.     That was my group.
11        Q.    And what's your position with TVA?               11       Q.     That was your group. And for how long
12        A.    I am the Director of Board Engagement.           12   did you hold the position of Associate General Counsel?
13        Q.    Okay. And when did you assume that               13       A.     I held a position that had the same
14   title?                                                      14   responsibilities for about ten years. At one time it
15        A.    Mid-January of 2000 -- 2019.                     15   was called Assistant General Counsel, and at one point
16        Q.    So are you the liaison between the               16   the name was changed to Associate General Counsel and I
17   management and the board?                                   17   don't recall exactly when that change happened,
18        A.    No, my boss is.                                  18   probably three or four years ago.
19        Q.    Who's your boss?                                 19       Q.     What position did you hold in calendar
20        A.    Justin Maierhofer.                               20   year 2016?
21        Q.    Okay. And what position does he hold?            21       A.     Associate General Counsel.
22        A.    Vice President External Relations.               22       Q.     And you were in the legal department at
23        Q.    Is your office here at TVA headquarters          23   that time?
24   in Knoxville?                                               24       A.     Yes.
25        A.    Yes.                                             25       Q.     And in 2017?

                                                                                                             3 (Pages 6 - 9)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 5 of 25


                                                        Page 10                                                            Page 12
 1       A.     Same position.                                     1       A.    The University of Tennessee.
 2       Q.     Okay. And the same position in 2018,               2       Q.    And your law degree?
 3   until your transition to Senior Counsel in September or       3       A.    Vanderbilt Law School.
 4   October, correct?                                             4       Q.    And did you -- have you -- tell me your
 5       A.     Yes.                                               5   work history before you went with TVA.
 6       Q.     Did you ever serve as an officer of TVA?           6       A.    I was at was Bass, Berry & Sims here in
 7       A.     I am an Assistant Secretary of TVA.                7   Knoxville for four years, and Miller Martin in
 8       Q.     And what are your responsibilities as              8   Chattanooga for three years before that.
 9   Assistant Secretary?                                          9       Q.    And when you were in private practice,
10       A.     Certify documents. I'm not an executive           10   what -- did you have an area of specialty?
11   officer though.                                              11       A.    Transactional work. Focused on
12       Q.     Okay. As Assistant Secretary, did you             12   commercial lending and industrial development, finance.
13   attend board meetings?                                       13       Q.    Are you currently licensed in any state?
14       A.     No.                                               14       A.    Yes.
15       Q.     Did you attend board committee meetings?          15       Q.    What state?
16       A.     I did for a period of time prior to 2016.         16       A.    Tennessee.
17       Q.     And in what capacity did you attend the           17       Q.    Are you a member of the Tennessee bar
18   board meetings, board committee meetings prior to 2016?      18   then?
19       A.     I was the Assistant Secretary assigned to         19       A.    Yes.
20   the audit committee and took notes for the audit             20       Q.    And was that true in 2016, 2017, 2018?
21   committee.                                                   21       A.    Yes.
22       Q.     Did you prepare minutes for the audit             22       Q.    Can you tell us what your duties were as
23   committee?                                                   23   Associate General Counsel in 2016, 2017 and 2018, and
24       A.     Yes.                                              24   how they changed, if at all, when you transitioned to
25       Q.     Have you prepared minutes for any other           25   Senior Counsel in 2018?
                                                        Page 11                                                            Page 13
 1   board committees?                                             1       A.     In the Associate General Counsel position
 2       A.     No.                                                2   I supervised a group of approximately five attorneys,
 3       Q.     What were done with the minutes that you           3   all of which did contract work.
 4   prepared for the audit committee?                             4       Q.     Okay.
 5       A.     They were presented to the audit                   5       A.     And then after I moved out of a
 6   committee at the following meeting for approval.              6   supervisory position into a position that was a new
 7       Q.     And where are they kept, those minutes             7   position for the legal group and but many of my same
 8   kept?                                                         8   work duties continued just without supervision.
 9       A.     In the board records.                              9       Q.     Okay. So the Senior Counsel role that
10       Q.     Who is the custodian of the board                 10   you held for three or four months was a new position
11   records?                                                     11   created within the legal department?
12       A.     The secretary of TVA.                             12       A.     Correct.
13       Q.     And currently the secretary is Sherry             13       Q.     And had there not been Senior Counsel
14   Quirk?                                                       14   designated in your legal department before that?
15       A.     Correct.                                          15       A.     Not to my knowledge.
16       Q.     So you never substituted for her as               16       Q.     So in -- tell me exactly, if you can
17   assistant secretary in her absence at any official           17   recall, when you transitioned to Senior Counsel.
18   board meetings, is that correct?                             18       A.     During the month of September of 2018.
19       A.     No.                                               19       Q.     And was there any reason for your
20       Q.     How long have you been with TVA?                  20   transition from Associate General Counsel to Senior
21       A.     A little over 20 years.                           21   Counsel at that time?
22       Q.     Are you a lawyer?                                 22       A.     It was part of a reorganization of the
23       A.     Yes.                                              23   legal group.
24       Q.     And can you tell us where you received            24       Q.     Who do you report to currently?
25   your undergraduate degree?                                   25       A.     Justin Maierhofer, the VP of External

                                                                                                            4 (Pages 10 - 13)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 6 of 25


                                                  Page 14                                                        Page 16
 1   Relations.                                              1   the preparation of the contract?
 2      Q.      Who did you report to as Senior Counsel?     2        A.     They were attorneys who handled the
 3      A.      Jared Mitchum.                               3   auction primarily.
 4      Q.      For my -- for my benefit and the court       4        Q.     Well, were they involved in working on
 5   reporter's, would you spell his name for us?            5   the terms and conditions in the contract as opposed to
 6      A.      J-a-r-e-d, and then Mitchum, Robert          6   working on the auction itself?
 7   Mitchum, M-i-t-c-h-u-m.                                 7        A.     They reviewed and commented on drafts.
 8      Q.      And who did you report to as Associate       8        Q.     Now, there were a number of parties
 9   General Counsel?                                        9   initially interested that received information
10      A.      Sherry Quirk.                               10   regarding the potential auction of the sale of the
11      Q.      What position did Jared Mitchum hold when   11   property, correct?
12   you reported to him?                                   12        A.     A number?
13      A.      Deputy General Counsel.                     13        Q.     Well, let me ask you this. Did you or
14      Q.      Who were the lawyers that were in your      14   did TVA prepare a contract that was submitted in the
15   group that reported to you when you were Associate     15   bid package to prospective bidders?
16   General Counsel?                                       16        A.     I did not prepare one. I don't recall a
17      A.      Nick McCall, Brian Billinson, Sherry        17   contract being part of the bid package.
18   Collins, Jarom Smartt. At that time, that was the      18        Q.     Was there a contract presented to all
19   group. It varied in size over the years.               19   prospective builders for the Bellefonte site?
20      Q.      And did you work on the contract between    20        A.     My recollection is that a contract was
21   Nuclear Development and TVA?                           21   presented to bidders who qualified.
22      A.      Yes.                                        22        Q.     And how many bidders qualified?
23      Q.      Who in your group also worked on that       23        A.     At least two. I seem to recall there was
24   contract, if anyone?                                   24   a third one as well.
25      A.      Nick McCall.                                25        Q.     So would the two of three bidders that
                                                  Page 15                                                        Page 17
 1       Q.     So just the two of you out of that group?   1    qualified have received the same contract?
 2       A.     Yes.                                        2        A.     Yes.
 3       Q.     Can you tell us generally what your role    3        Q.     And was that contract one that you worked
 4   was with respect to the contract between Nuclear       4    on?
 5   Development and TVA?                                   5        A.     Yes.
 6       A.     I supervised Nick's work on the contract.   6        Q.     Okay. And was the contract that the two
 7   I was a drafter as well.                               7    or three bidders received, the final contract?
 8       Q.     And so did the work that Nick did on the    8        A.     No, there was negotiation of contract
 9   contract, did it have to be approved by you?           9    terms. We received comments.
10       A.     Yes.                                       10        Q.     Was there any negotiation of the contract
11       Q.     Did the work that you did on the           11    before you sent a contract form to the three
12   contract, did it have to be approved by anyone?       12    prospective bidders?
13       A.     Ultimately Sherry Quirk and Bill Johnson.  13        A.     I don't recall any.
14       Q.     Were you the primary person at TVA         14        Q.     Who at TVA made the final decision to
15   responsible for preparing the terms and conditions of 15    approve the terms and conditions of the contract?
16   the contract?                                         16        A.     Bill Johnson.
17       A.     No, I wouldn't characterize it that way.   17        Q.     And did he receive recommendations from
18       Q.     Was there anyone that was more involved    18    the legal department with respect to that?
19   than you in terms of preparing the terms and          19             MR. LEMBKE: That's a yes or no answer,
20   conditions?                                           20        Mr. Beach.
21       A.     No, it was a group effort.                 21             THE WITNESS: Yes.
22       Q.     The group being you and Nick McCall?       22    BY MR. O'REAR:
23       A.     Yes, and we also worked with attorneys in  23        Q.     Did you have any communications with
24   our environmental group, Greg Signer, Kendra Mansur. 24     Mr. Johnson regarding the terms and conditions of the
25       Q.     And what did involvement did they have in 25     contract?

                                                                                                    5 (Pages 14 - 17)
                                           Freedom Court Reporting
877-373-3660                                 A Veritext Company                                        205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 7 of 25


                                                       Page 18                                                            Page 20
 1       A.     No.                                               1   for this project in 2015?
 2       Q.     Did you have discussions with Sherry              2       A.     That would be an estimate on my part, but
 3   Quirk regarding the terms and conditions of the              3   I believe that's correct.
 4   contract?                                                    4       Q.     So Concentric was retained before the
 5       A.     Are we talking before the contract was            5   board passed a resolution to sell Bellefonte as surplus
 6   signed still?                                                6   property?
 7       Q.     Yes.                                              7       A.     I don't know the date that the board
 8       A.     Yes.                                              8   approved -- that the board declared the property
 9       Q.     What was the role of Concentric Energy            9   surplus.
10   Advisors with respect to this contract?                     10       Q.     In May of 2016?
11       A.     Consultant for TVA.                              11       A.     Once again, I'm not sure exactly when
12       Q.     Okay. And what was the scope of their            12   Concentric was hired.
13   work?                                                       13       Q.     Okay. Well, what role did Concentric
14       A.     To advise TVA on auctioning the property,        14   play, if any, regarding negotiation with the
15   work with bidders, bring their expertise as a company       15   prospective bidders on the terms of the contract?
16   with knowledge in sale of large properties to TVA's         16       A.     I would describe their role as a liaison
17   benefit.                                                    17   and advisor to TVA.
18       Q.     And who arranged for Concentric Energy           18       Q.     And was Carrie O'Neill the person who
19   Engineers to be a consultant to TVA on this project?        19   engaged in the liaison between Concentric and TVA?
20       A.     I don't recall. I was not part of that           20       A.     Carrie acted as a liaison. I don't know
21   hiring process.                                             21   if she was the only liaison.
22       Q.     Did you have any communications with             22       Q.     Okay. In terms of did Concentric have
23   Concentric while they were doing their work on this         23   any questions of TVA regarding terms and conditions of
24   project?                                                    24   the contract?
25       A.     Yes.                                             25       A.     I don't recall questions. We met with
                                                       Page 19                                                            Page 21
 1       Q.     And who was responsible at TVA for                1   Concentric to discuss the terms, so there was back and
 2   interfacing with Concentric?                                 2   forth, but I don't recall exactly what was said.
 3       A.     My recollection is that it was Norm               3       Q.     Who would be involved in meetings with
 4   Steur, S-t-e-u-r.                                            4   Concentric to discuss the terms and conditions of the
 5       Q.     Okay. And what position does he hold?             5   contract?
 6       A.     Mr. Steur was a manager in the realty             6       A.     I would have been.
 7   group.                                                       7       Q.     Anyone else?
 8       Q.     Who at Concentric did you have any                8       A.     Yes. I believe those conversations would
 9   connection with regarding this project?                      9   have included Norm Steur, Greg Signer.
10            MR. LEMBKE: Connection with?                       10       Q.     Anyone else?
11   BY MR. O'REAR:                                              11       A.     Perhaps Lorie Hunt.
12       Q.     Who did you have any discussions with or         12       Q.     Who is Lorie hunt?
13   who did you exchange correspondence with regarding this     13       A.     She worked in the realty group with Norm.
14   project?                                                    14       Q.     Is she a lawyer?
15       A.     Carrie O'Neill.                                  15       A.     She is a lawyer. Nick McCall.
16       Q.     What was her role at Concentric?                 16       Q.     Did Concentric negotiate with Nuclear
17       A.     I don't recall her title.                        17   Development over the terms and conditions of the
18       Q.     Is she a lawyer?                                 18   contract?
19       A.     Not to my knowledge.                             19       A.     Concentric put forward TVA's response to
20       Q.     Okay. When was Concentric retained by            20   Nuclear Development with regard to questions or
21   TVA?                                                        21   revisions that Nuclear Development requested.
22       A.     I don't know exactly.                            22            Negotiate can mean a lot of things. I
23       Q.     Well, give me your best judgment.                23   don't know how much back and forth there was.
24       A.     2015.                                            24       Q.     Was Concentric authorized to negotiate
25       Q.     Okay. So they were -- were they retained         25   any terms or conditions of the contract absent TVA's

                                                                                                            6 (Pages 18 - 21)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 8 of 25


                                                   Page 22                                                            Page 24
 1   approval?                                                1      A.      It would have been both before and after.
 2       A.     Concentric would not have been authorized     2      Q.      Both before and after, okay.
 3   to take a position to bind TVA to a position without     3            Were any changes made to the terms and
 4   TVA's authority.                                         4   conditions of the contract between the time the initial
 5       Q.     And who gave Concentric direction in          5   contract form was submitted to prospective bidders and
 6   terms of the terms and conditions of the contract?       6   the execution of the ultimate contract with Nuclear
 7       A.     The same team that I just listed.             7   Development?
 8       Q.     Was there any one person that was             8       A.     Yes.
 9   responsible within that team you mentioned for           9       Q.     Do you recall whether there were
10   communicating TVA's position to Concentric?             10   significant changes or were they minor?
11       A.     My recollection is that we talked to         11            MR. LEMBKE: Objection. Vague as to
12   Concentric on conference calls. I would have been the   12       significant and minor.
13   primary communicator, but I was not the only one. We    13   BY MR. O'REAR:
14   -- we had a transaction team, so to speak.              14       Q.     Well, do you recall what changes were
15       Q.     Did your transaction team keep notes and     15   made to the base contract form that was submitted by
16   records of its communications with Concentric whether   16   TVA to Nuclear Development that -- I've forgotten the
17   they were over the phone or by e-mail or by written     17   premise.
18   correspondence?                                         18            (Last question read.)
19       A.     There were e-mails with Concentric. I        19            MR. O'REAR: Well, that was pursuant to
20   can't speak for the full team as to whether they took   20       --
21   notes.                                                  21   BY MR. O'REAR:
22       Q.     Did you take notes?                          22       Q.     Do you recall what changes, if any, were
23       A.     I don't recall.                              23   made to the base contract that was provided to Nuclear
24       Q.     If you did take notes, would you have        24   Development and the contract that was ultimately signed
25   placed them in a file?                                  25   by TVA and Nuclear Development?
                                                   Page 23                                                            Page 25
 1        A.    Yes.                                          1       A.      I recall some changes. I don't know that
 2        Q.    And what would that file be? What would       2   I recall them all.
 3   the name of that file be?                                3       Q.      Okay. What do you recall?
 4        A.    Bellefonte would have -- I feel certain       4       A.      My recollection is the change that sticks
 5   would have been in the title.                            5   out the most in response to Nuclear Development's
 6        Q.    Are you currently in possession of your       6   comments on how TVA intended to structure the sale is
 7   records and files with respect to Bellefonte?            7   to build in a two-year basically option period for
 8        A.    No.                                           8   Nuclear Development to accomplish all it needed to
 9        Q.    Are those records retained within the         9   accomplish in order to start building the plant.
10   legal department currently?                             10       Q.      And was it that two-year period between
11        A.    Yes.                                         11   the execution of the contract and the closing, was that
12        Q.    Did Concentric communicate with              12   provision in the base contract that was provided?
13   prospective bidders other than Nuclear Development      13       A.      I don't recall whether that was in an
14   regarding the terms and conditions of the contract?     14   earlier draft to the contract internally. I don't
15        A.    I recall Concentric communicating with       15   recall when that was added to the contract, whether it
16   one other bidder.                                       16   was before or after.
17        Q.    Who was that?                                17             I do know that the change was in response
18        A.    I actually don't remember the full legal     18   to Nuclear Development's understanding of how TVA
19   name. Jackson Holdings.                                 19   intended to structure the sale, and TVA restructured
20        Q.    Jackson Holdings?                            20   the sale based on Nuclear Development's request.
21        A.    Was the title.                               21       Q.      Well, how was -- what was TVA's original
22        Q.    And help me with the timeline. Was           22   intent to structure the sale?
23   Concentric's communications with the prospective        23       A.      To have a auction and sale of the
24   bidders before or after those bidders received the      24   property soon thereafter, shortly thereafter.
25   initial contract form from TVA?                         25       Q.      And do you know what period of time would

                                                                                                       7 (Pages 22 - 25)
                                           Freedom Court Reporting
877-373-3660                                 A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 9 of 25


                                                       Page 26                                                        Page 28
 1   have elapsed between the auction and the ultimate sale       1   Larry Blust in October of 2016, on behalf of Nuclear
 2   under TVA's original formulation of the contract?            2   Development to include a provision in the contract that
 3       A.    I don't recall what period of time, but a          3   required that the construction permits be transferred
 4   month I would guess.                                         4   from TVA to Nuclear Development as a condition of
 5       Q.    When you were involved in the preparation          5   closing the sale of the property?
 6   of the contract with Nuclear Development, did you know       6       A.    I recall that provision, that request.
 7   what purpose Nuclear Development intended to use the         7       Q.    Okay. And do you recall any discussion
 8   property for?                                                8   within TVA about that request?
 9       A.    Yes.                                               9            MR. LEMBKE: That's a yes or no answer,
10            MR. LEMBKE: Objection. Lack of                     10       Mr. Beach.
11       foundation. You can answer.                             11            THE WITNESS: Yes.
12   BY MR. O'REAR:                                              12   BY MR. O'REAR:
13       Q.    And what was that?                                13       Q.    And what was ultimately decided within
14       A.    My recollection is they wanted to use it          14   TVA in terms of responding to that request?
15   as a nuclear plant.                                         15            MR. LEMBKE: Mr. Beach, let me instruct
16       Q.    And did you know what the other bidders           16       you not to disclose internal attorney/client
17   on the project intended to use the property for?            17       communications, but of course, you can testify to
18       A.    My recollection is that some type of              18       what was ultimately conveyed to Nuclear
19   power generation was one of the uses described.             19       Development or Mr. Blust.
20       Q.    Was that Jackson Holdings?                        20            THE WITNESS: What was ultimately
21       A.    Yes, that was an element of theirs I              21       conveyed was that we were not going to accept Mr.
22   recall.                                                     22       Blust's language, at least verbatim.
23       Q.    And when you say "power generation", does         23   BY MR. O'REAR:
24   that include nuclear power generation?                      24       Q.    And who made that decision at TVA?
25       A.    I don't believe that was part of their            25       A.    Bill Johnson would have made the decision
                                                       Page 27                                                        Page 29
 1   plan for the property.                                       1   as to what was in the contract.
 2       Q.      And do you recall a group that ultimately        2       Q.    Okay. Did you take that question to Mr.
 3   bid at the auction by the name of National                   3   Johnson for him to decide?
 4   Environmental Group?                                         4       A.    No.
 5       A.      I do recall another bidder out there, but        5       Q.    Do you know who did?
 6   I don't -- I actually don't recall them submitting a         6       A.    I would guess that it would be Sherry
 7   bid.                                                         7   Quirk.
 8       Q.      Well, do you know how many groups                8            MR. LEMBKE: Let's not guess, Mr. Beach.
 9   submitted letters of intent to bid?                          9       Testify to your personal knowledge.
10       A.      I don't recall the exact number.                10            THE WITNESS: Thank you. To my personal
11       Q.      Was it more than two?                           11       knowledge, Sherry was the intermediary with Mr.
12       A.      It could have been.                             12       Johnson.
13       Q.      Did any of the prospective bidders other        13   BY MR. O'REAR:
14   than Nuclear Development submit to TVA an intent to use     14       Q.    How was TVA's decision on that request
15   the property for a nuclear facility?                        15   communicated to Nuclear Development?
16       A.      I don't recall that. Once again, I was          16       A.    My recollection is that it was
17   not one of the attorneys that was primarily handling        17   communicated in a letter from Concentric back to
18   the auction.                                                18   Nuclear Development.
19       Q.      Well, when you say you don't recall it,         19       Q.    And who at TVA advised Concentric of
20   do you have any knowledge or information that any of        20   TVA's position with respect to that request?
21   the prospective bidders other than Nuclear Development      21       A.    I don't recall exactly. My recollection
22   intended to use the property for a nuclear facility?        22   it would have been on a conference call.
23       A.      I don't have any knowledge that any of          23       Q.    With your team that you described
24   them had that, plans to use it as a nuclear facility.       24   earlier?
25       Q.      Are you aware of the request made by            25       A.    Yes.

                                                                                                        8 (Pages 26 - 29)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 10 of 25


                                                        Page 30                                                            Page 32
 1        (Exhibit 12 - Previously marked - Bates No.              1   were emerging during this time period that -- that we
 2        TVABLN00000352, letter from Aaron Nix to Larry           2   felt were pretty serious and wanted to work with
 3        Blust, dated August 21, 2018.)                           3   Nuclear Development to work through before we moved
 4   BY MR. O'REAR:                                                4   onto the -- sort of the housekeeping matters associated
 5        Q.     I've handed you Exhibit 12. I'll ask you          5   with closing.
 6   to look at it. I'll ask you a couple questions about          6        Q.     And what legal issues were emerging at
 7   it.                                                           7   this time regarding the legality of the transaction?
 8             Are you familiar with that letter which             8             MR. LEMBKE: Mr. Beach, I instruct you to
 9   is a letter from Mr. Aaron Nicks at TVA to Mr. Larry          9        the extent that would require you to disclose
10   Blust of August 21, 2018?                                    10        internal communications at TVA that are covered by
11        A.     Yes.                                             11        the attorney/client privilege you should not do
12        Q.     And directing your attention to the third        12        so, but you can certainly reveal what was
13   paragraph it says, "In preparation of the contemplated       13        communicated to Nuclear Development.
14   November 14, 2018, closing, TVA will begin drafting the      14   BY MR. O'REAR:
15   TVA transaction documents as noted in Section 6C of the      15        Q.     Well, that's not my question what was
16   agreement."                                                  16   communicated to Nuclear Development, which I'll ask
17             Do you see that?                                   17   that question, but my question is what legal issues
18        A.     Yes.                                             18   were emerging?
19        Q.     Then it says, "The same will be forwarded        19             MR. LEMBKE: You have my instruction. Do
20   to you in the near future for your consideration and         20        not reveal internal TVA communications that are
21   review."                                                     21        covered by the attorney/client privilege. You can
22             Do you see that?                                   22        answer if you can.
23        A.     Yes.                                             23             THE WITNESS: I will accept his
24        Q.     And were you involved in the preparation         24        instruction.
25   of the transaction documents for the November 14, 2018,      25             MR. LEMBKE: You can answer -- you can
                                                        Page 31                                                            Page 33
 1    closing?                                                     1       answer if you can do so without revealing those.
 2        A.    I did not prepare them.                            2             THE WITNESS: I will reveal the issue or
 3        Q.    Okay. Were you involved at all? Did you            3       issues that were communicated to Nuclear
 4    play any role in the preparation of the transaction          4       Development, but I'm going to follow the
 5    documents?                                                   5       instruction of my counsel.
 6        A.    Yes, the documents were sent to me after           6   BY MR. O'REAR:
 7    they were prepared.                                          7       Q.     All right. What issues were communicated
 8        Q.    And who prepared them?                             8   -- so, you're not going to tell me what legal issues
 9        A.    Nick McCall and TVA's realty group.                9   were emerging within TVA on August 21, 2018, or
10        Q.    And who within TVA's realty group?                10   thereafter that caused you not to send the transaction
11        A.    Lorie Hunt would have been one. I don't           11   documents to Nuclear Development?
12    recall who else. I know there was another person in         12             MR. LEMBKE: I object to that question.
13    that group that I believe was involved, but I'm just        13       That misstates what the witness said he was
14    drawing a blank on the name.                                14       prepared to do.
15        Q.    At this point in time, was TVA                    15             He said he was prepared to tell you what
16    contemplating closing the transaction on November 14,       16       were communicated to Nuclear Development which
17    2018?                                                       17       would include -- which would obviously include
18        A.    Yes.                                              18       what was emerging. So you're misstating what he
19        Q.    And did TVA send the transaction                  19       said.
20    documents to Mr. Blust or anyone on behalf of Nuclear       20             MR. O'REAR: Well --
21    Development?                                                21             MR. LEMBKE: I object to the question on
22        A.    No.                                               22       the same basis.
23        Q.    And why not?                                      23             MR. O'REAR: -- if they're the same
24        A.    We felt it would be premature due to some         24       thing, then go ahead and tell me.
25    questions about the legality of the transaction that        25             THE WITNESS: I believe my first answer

                                                                                                             9 (Pages 30 - 33)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 11 of 25


                                                     Page 34                                                            Page 36
 1        spoke to issues that we worked on with Nuclear       1    we're not going to send you the transaction documents
 2        Development. These are the Nuclear Regulatory        2    because we have a concern over the title of the
 3        Atomic Energy Act, you know, concern that we had 3        construction permits?
 4        regarding the transaction.                           4        A.     My recollection is that we didn't talk
 5    BY MR. O'REAR:                                           5    much at all about the transaction documents and I don't
 6        Q.      And when was that first communicated to      6    know exactly how I phrased it. I just know the Atomic
 7    Nuclear Development?                                     7    Energy Act and NRC issues were the dominant issues that
 8        A.      My recollection is that our concern over     8    we talked to Mr. Blust about.
 9    the title of the construction permits was first          9        Q.     Well, this letter says that the
10    communicated in the October timeframe.                  10    transaction documents will be forwarded to you in the
11        Q.      When you say "your concern over the title   11    near future for your consideration and review. That
12    of the construction permits", what do you mean?         12    was on August 21st, 2018.
13        A.      The construction permits were titled in     13              Did TVA ever tell Nuclear Development
14    TVA's name. If the plant was transferred, then the      14    that the reason these transaction documents were not
15    plant would not be owned by the entity that had -- who, 15    forwarded to Nuclear Development was because of TVA's
16    and you'll have to understand, I'm not a nuclear        16    concern over the construction permit title?
17    licensing attorney, so at it's heart, that was the      17        A.     I don't recall, but I don't believe we
18    issue though that somehow we'd run afoul of NRC         18    conditioned disclosing the documents on -- my
19    regulations.                                            19    recollection is that at one time, Mr. Blust said it
20        Q.      And that was communicated, that concern     20    wouldn't take him any time at all to review the
21    of TVA was communicated to Nuclear Development in 21          documents, and in part that let me know that this is
22    October of 2018?                                        22    something we could handle once we finally get these
23        A.      That's my recollection. It could have       23    Atomic Energy Act issues wrestled to the ground
24    been September.                                         24    collectively.
25        Q.      And who on behalf of TVA communicated 25              Q.     Did TVA ever send the transaction
                                                     Page 35                                                            Page 37
 1   that to Nuclear Development?                               1   documents to Mr. Blust for his review?
 2       A.     It would have been members of the legal         2       A.    No, although a couple of transaction
 3   department to Larry Blust. I would have been involved,     3   documents were a part of the original agreement signed,
 4   but I recall several calls with Larry, and I don't         4   the most significant documents, I believe at least one.
 5   recall dates, but Sherry Quirk would have likely been      5       Q.    What was that?
 6   on the call as well. Chris Chandler as well.               6       A.    The form of the deed.
 7       Q.     Okay. So this communication when this           7       Q.    Was that already executed?
 8   was first broached by TVA with Nuclear Development was     8       A.    No.
 9   over the telephone?                                        9       Q.    So that was one of the transaction
10       A.     Yes.                                           10   documents that would have to have been signed at the
11       Q.     During that period of time, was Mr. Blust      11   closing, correct?
12   asking for the transaction documents?                     12       A.    Correct.
13       A.     I recall Mr. Blust asking for the              13       Q.    Do you recall Mr. Blust asking as late as
14   transaction documents at some time. I don't recall        14   the day before the closing for the transaction
15   exactly when.                                             15   documents?
16       Q.     Did he ask you on multiple occasions for       16       A.    I don't recall that.
17   the transaction documents?                                17       (Exhibit 35 - Bates No. TVABLN00002941, e-mail
18       A.     I'd have to have your understanding of         18       from Larry Blust to Aaron Nix and others dated
19   what "multiple" means to answer that question.            19       September 5, 2018.)
20       Q.     Well, more than once?                          20   BY MR. O'REAR:
21       A.     I would say more than once is my               21       Q.    I've handed you what's been marked as
22   recollection, fewer than --                               22   Exhibit 35. Can you identify Exhibit 35 as e-mail that
23       Q.     Ten?                                           23   was sent from Lorie Hunt of TVA to Mr. Blust that
24       A.     I would say fewer than five, if that.          24   copies you and Mr. McCall and others at TVA dated
25       Q.     Okay. And did you ever tell Mr. Blust          25   September 5th, 2018?

                                                                                                        10 (Pages 34 - 37)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 12 of 25


                                                     Page 38                                                            Page 40
 1       A.       I'm sorry, would you repeat the question?   1               Did you have any concern or objection
 2              MR. O'REAR: Could you read that back?         2     about granting that extension?
 3          (The record was read by the Court Reporter.)      3               MR. LEMBKE: I instruct you not to answer
 4              THE WITNESS: I recall this document.          4          that question based on the attorney/client
 5    BY MR. O'REAR:                                          5          privilege and attorney work product.
 6        Q.      Okay. And do you recall that Mr. Blust      6               THE WITNESS: I will take my counsel's
 7    had requested by letter to TVA of August 29, 2018, that 7          advice.
 8    TVA agree with Nuclear Development to extend the        8     BY MR. O'REAR:
 9    closing date to May 14, 2019?                           9          Q.     Did you ever communicate your position on
10        A.      That's my recollection.                    10     the request for extension to anyone outside of TVA?
11        Q.      And the letter from Mr. Nix that's         11               MR. LEMBKE: Object to the form of the
12    attached to this e-mail, the second page of the        12          question. It assumes facts not in evidence, but
13    exhibit, says that "TVA's reviewing your request       13          you can answer if you understand it.
14    internally and will contact you concerning the same in 14               THE WITNESS: I did not communicate my
15    the near future", correct?                             15          position to -- my personal position to anyone
16        A.      That's what it says.                       16          outside of TVA.
17        Q.      "If you have any questions or concerns,    17     BY MR. O'REAR:
18    please contact Cliff Beach or Nick McCall."            18          Q.     Did you ever respond to Mr. Blust
19              That's stated in the second paragraph of     19     regarding this request for extension?
20    the letter, correct?                                   20          A.     Yes, my recollection is that we discussed
21        A.      Correct.                                   21     it several times on the phone.
22        Q.      So what was your involvement in terms of   22          Q.     And did you ever state to him a final
23    consideration of Nuclear Development's request for an 23      decision of TVA with respect to the request for
24    extension of the closing for six months?               24     extension?
25        A.      I was involved in the consideration of     25          A.     I don't recall.
                                                     Page 39                                                            Page 41
 1    that request.                                             1       Q.    Did anyone within TVA make a final
 2        Q.     And what was your position on the              2   decision on the request for extension?
 3    request?                                                  3       A.    Yes.
 4              MR. LEMBKE: Mr. Beach, I instruct you           4       Q.    Who?
 5        not to answer that question to the extent it would    5       A.    Bill Johnson.
 6        require you to disclose attorney/client               6       Q.    And when was that decision made?
 7        communications or attorney work product.              7       A.    I don't recall.
 8              If you can answer it without disclosing         8       Q.    Do you know when that decision was
 9        that, go ahead.                                       9   communicated by anyone within TVA to Nuclear
10              THE WITNESS: I think it would benefit          10   Development?
11        for me to hear the question again.                   11       A.    I don't recall the details of that, what
12    BY MR. O'REAR:                                           12   you're asking.
13        Q.     What was your position on Nuclear             13       Q.    Did TVA prepare an agreement that would
14    Development's request for the extension?                 14   have amended the contract and extended the closing date
15              MR. LEMBKE: Same instruction.                  15   to May 14, 2019?
16              THE WITNESS: I believe answering that          16       A.    TVA did prepare a draft. I will say by
17        question would cause me to reveal attorney/client    17   TVA, just the attorneys in the legal group.
18        communications.                                      18       Q.    That would have extended the closing to
19    BY MR. O'REAR:                                           19   May, 2019?
20        Q.     Did you have any objection to it?             20       A.    I don't recall a date being in it. It
21              MR. LEMBKE: Same instruction.                  21   was just a very preliminary draft in case it was
22              THE WITNESS: I have the same concern.          22   needed.
23    BY MR. O'REAR:                                           23       Q.    Did the draft provide for an extension of
24        Q.     I'm not asking you what you communicated.     24   the closing by at the six months?
25    I'm asking what was in your head.                        25            MR. LEMBKE: I would instruct you not to

                                                                                                        11 (Pages 38 - 41)
                                             Freedom Court Reporting
877-373-3660                                   A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 13 of 25


                                                        Page 42                                                           Page 44
 1       answer that question. Now, it's trying to get             1   date by six months. Okay?
 2       into attorney work product and attorney/client            2       A.      Yes.
 3       communications.                                           3       Q.      And I would just want to make sure that
 4             THE WITNESS: I feel if I have to answer             4   your answers have been with respect to Nuclear
 5       that, I'm going to have to start talking about            5   Development's request for extension for six months.
 6       attorney/client communications so I'll take that          6       A.      Well, I viewed a shorter extension as a
 7       direction.                                                7   partial granting of Nuclear Development's six-month
 8   BY MR. O'REAR:                                                8   request.
 9       Q.      Did you ever have a phone call with Mr.           9       Q.      Oh, you do? Okay. Well, who -- didn't
10   Blust in which you advised him that TVA had prepared a       10   TVA actually request that extension in November?
11   letter and an amendment to the contract which agreed to      11       A.      I don't recall the exchange being the way
12   the extension that he had requested and that TVA hoped       12   you characterize it.
13   to send it out to him shortly after that call?               13       Q.      What do you recall about who initiated
14       A.      I recall telling Mr. Blust that we had           14   the desire to extend the closing from November 14 to
15   prepared an amendment. I don't recall exactly what we        15   November 30?
16   said, but certainly that -- yeah, I don't recall the         16       A.      My recollection is that Sherry Quirk was
17   exact exchange.                                              17   the communicator I recall, being in the room.
18       Q.      And when you told him you prepared an            18       Q.      The communicator to Nuclear Development?
19   amendment, did you tell him you'd prepared an amendment      19       A.      Yeah, to Larry Blust.
20   that agreed to the request for extension?                    20       Q.      And you were in the room when that
21       A.      I recall that I told him we had an               21   request was made?
22   amendment that extended the contract. I don't recall         22       A.      Once again, I -- I don't know that I
23   dates.                                                       23   would call it a request. We had a standing request
24       Q.      Do you recall the duration of the                24   from Nuclear Development for a six-month extension.
25   extension?                                                   25             I viewed it as more TVA saying let's
                                                        Page 43                                                           Page 45
 1       A.     I don't recall telling Mr. Blust exactly           1   extend it for a couple of weeks to -- so we can
 2   what the extension would have been.                           2   continue to work on these Atomic Energy Act matters.
 3       Q.     Do you recall when that phone                      3       Q.     Did TVA ever send a draft of an agreement
 4   conversation was?                                             4   to extend the closing by six months to Nuclear
 5       A.     I don't recall the exact date, no.                 5   Development?
 6       Q.     Who was on that call where you made these          6       A.     No.
 7   statements to Mr. Blust about the amendment extending         7            MR. LEMBKE: Is this a good time for a
 8   the closing date?                                             8       break?
 9       A.     I don't recall.                                    9            MR. O'REAR: Sure.
10       Q.     Did you make any notes of that call?              10            THE VIDEOGRAPHER: We're going to go off
11       A.     I don't recall that either.                       11       the record at 10:01.
12       Q.     Do you recall whether Nick McCall was on          12            (Recess taken.)
13   that call?                                                   13            THE VIDEOGRAPHER: We're back on the
14             MR. LEMBKE: Objection. Asked and                   14       record at 10:14.
15       answered.                                                15   BY MR. O'REAR:
16             THE WITNESS: Possibly.                             16       Q.     Mr. Beach, I believe I asked you if you
17   BY MR. O'REAR:                                               17   prepared notes of the phone call we just discussed with
18       Q.     Was the amendment extending the closing           18   Mr. Blust. You said you couldn't recall, is that
19   date, and let me just clarify. There was -- there was        19   correct?
20   actually an extension of the closing date in November        20       A.     That's correct.
21   from extending the closing from November 14, 2018 to         21       Q.     If you did have notes, would they have
22   November 30, 2018, was there not?                            22   been put in your Bellefonte file?
23       A.     Yes.                                              23       A.     Yes.
24       Q.     I'm referring to a previous request for           24       Q.     And that file would be retained within
25   extension by Nuclear Development to extend the closing       25   the legal department currently?

                                                                                                           12 (Pages 42 - 45)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 14 of 25


                                                         Page 46                                                        Page 48
 1       A.    Yes.                                                 1       Q.     Do you know whether Bill Johnson met with
 2       Q.    Were there a number of calls between you             2   any directors regarding the six-month request for
 3   and Mr. Blust in the October 2018 timeframe, regarding         3   extension?
 4   Bellefonte?                                                    4       A.     I don't know.
 5            MR. LEMBKE: Object to the form. Vague.                5       Q.     Did you ever personally meet with any of
 6            THE WITNESS: Well, I think I need to                  6   the board of directors regarding issues involving
 7       know what you consider a number.                           7   Bellefonte?
 8   BY MR. O'REAR:                                                 8       A.     No.
 9       Q.    Well, were there more than one?                      9       Q.     Did you -- were you present at any board
10       A.    Yes.                                                10   committee meetings where issues regarding Bellefonte
11       Q.    Okay. Do you specifically recall a phone            11   were discussed?
12   call between you and Mr. Blust where Mr. Nick McCall          12       A.     No.
13   was also on the -- on the call on October the 3rd,            13       Q.     Do you know whether Mr. Johnson met with
14   2018?                                                         14   directors regarding the request for extension?
15       A.    I don't recall specific dates.                      15       A.     I don't know.
16       Q.    Okay. That's why I was a little vaguer              16       (Exhibit 16 - Previously marked, Bates No.
17   in my first question because I thought you'd already          17       TVABLN000000522 through 525, e-mail from James
18   said you didn't recall specific dates, but I'll ask you       18       Chardos to Larry Blust, dated November 6, 2018.)
19   about another specific date.                                  19   BY MR. O'REAR:
20            Do you recall a phone call between you,              20       Q.     I've handed you Exhibit 16. I'd like for
21   Nick McCall and Larry Blust on October the 5th, 2018?         21   you to look at it.
22       A.    Once again, I don't recall specific                 22            The top e-mail on it is an e-mail from
23   dates.                                                        23   James Chardos to Larry Blust dated November 6, 2018.
24       Q.    Do you recall whether you made notes or             24   There are a series of e-mails below that in the
25   there's any sort of record of what was said in any of         25   exhibit.
                                                         Page 47                                                        Page 49
 1   the phone calls with Mr. Blust?                                1           Can you tell the court who James Chardos
 2       A.     I don't recall if there's a written                 2   is?
 3   record.                                                        3       A.     James Chardos is a TVA employee. He was
 4       Q.     Okay. Do you recall stating to Mr. Blust            4   part of a team of employees that were working on the
 5   in a phone call in October of 2018, that Sherry Quirk          5   Bellefonte transaction. He's not an attorney.
 6   had met with three directors the day before the call           6       Q.     Do you know that Mr. Chardos was in
 7   who had stated to her they had no problem with the             7   regular communication with representatives of Nuclear
 8   extension of the closing to May of 2019?                       8   Development on the Bellefonte transaction?
 9       A.     I don't recall that.                                9       A.     I was not aware he was in regular
10       Q.     You don't recall that?                             10   communication with Larry. I was aware that he had
11       A.     No.                                                11   communications with the -- the Haneys.
12       Q.     Do you recall whether Mr. Nick McCall              12       Q.     And turn to page two of the -- let me ask
13   made that statement in a phone call with Mr. Blust?           13   you.
14       A.     I don't recall that.                               14             Did you ever receive this exhibit or see
15       Q.     Do you know whether Sherry Quirk met with          15   these e-mails that are depicted in this particular
16   directors to discuss the six-month request for                16   exhibit?
17   extension during the early October 2018, timeframe?           17             MR. LEMBKE: What was the question? I'm
18       A.     I do not know.                                     18       sorry.
19       Q.     Do you recall telling Mr. Blust in a               19             MR. O'REAR: Did he ever see this exhibit
20   phone call in early October 2018, that not only had           20       or the e-mails depicted in the exhibit.
21   Sherry Quirk met with three directors, but that Bill          21             MR. LEMBKE: All right. Thank you.
22   Johnson intended to meet with some additional directors       22             THE WITNESS: No, I've not seen these. I
23   to feel them out on the six-month request for                 23       mean, I was not provided these in this 2018
24   extension?                                                    24       timeframe.
25       A.     I don't recall.                                    25   BY MR. O'REAR:

                                                                                                         13 (Pages 46 - 49)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                          205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 15 of 25


                                                       Page 50                                                         Page 52
 1       Q.     Turn to page two of the exhibit if you            1   the Memphis City Council on November 6, 2018?
 2   would. There's an e-mail in the middle of the page           2       A.     I don't know.
 3   from Larry Blust to James Chardos dated November the         3       Q.     Okay. Did you ever receive any reports
 4   6th, 2018.                                                   4   of Mr. Johnson meeting with the Memphis City Council in
 5            It says, "Per Cliff Beach, Bill Johnson             5   early November 2018?
 6   is meeting with Memphis City Council this afternoon and      6            MR. LEMBKE: That's a yes or no answer.
 7   will not make up his mind until after that meeting."         7            THE WITNESS: No, I don't recall any
 8            Do you see that?                                    8       reports.
 9            MR. LEMBKE: Object to the form. Lack of             9   BY MR. O'REAR:
10       foundation.                                             10       Q.     And again, do you have any recollection
11   BY MR. O'REAR:                                              11   of making any notes of a conversation with Mr. Blust in
12       Q.     Do you see that?                                 12   early November 2018, where Bill Johnson and the Memphis
13            MR. LEMBKE: Same objection. You can                13   City Council was discussed?
14       answer.                                                 14       A.     I have no memory of making notes.
15            THE WITNESS: I do see what you're                  15       (Exhibit 18 - Previously marked - Bates No.
16       pointing to, yes.                                       16       TVABLN00006247 through 6251, e-mail from Jack
17   BY MR. O'REAR:                                              17       McCall to Lorie Molton Hunt and others dated
18       Q.     All right. And did you tell Larry Blust          18       November 9, 2018.)
19   on November 6, 2018, that Bill Johnson was meeting with     19   BY MR. O'REAR:
20   the Memphis City Council that afternoon?                    20       Q.     I've handed you Exhibit 18. On the first
21       A.     I don't recall.                                  21   page it reflects an e-mail from Mr. Nick McCall to
22       Q.     Did you tell Larry Blust that Bill               22   Lorie Hunt and others, including yourself on November
23   Johnson was meeting with the Memphis City Council that      23   the 9th, 2018.
24   afternoon and will not make up his mind until after         24            Do you see that?
25   that meeting?                                               25       A.     Yes.
                                                       Page 51                                                         Page 53
 1        A.     I don't recall.                                  1       Q.     And did you receive this e-mail?
 2        Q.     Do you have any recollection of a                2       A.     I feel certain I did, yes.
 3    discussion with Mr. Blust on this topic?                    3       Q.     And would you have received the e-mail
 4        A.     The topic that's referenced in this?             4   beneath it of the same date that has your name on it?
 5        Q.     The topic of Bill Johnson meeting with           5       A.     Yes.
 6    the Memphis City Council on November 6, 2018.               6       Q.     And that e-mail, the second one on the
 7        A.     I don't have any recollection of talking         7   exhibit is actually from Nick McCall to Larry Blust,
 8    to Larry about that, no.                                    8   correct?
 9        Q.     Do you deny that you made those                  9       A.     Yes.
10    statements to Mr. Blust?                                   10       Q.     And it attaches the first amendment to
11              MR. LEMBKE: Well, now I object because           11   the Bellefonte purchase and sale agreement, correct?
12        you're misstating the evidence.                        12       A.     Correct.
13              MR. O'REAR: I'm asking him a question.           13       Q.     And this amendment was entered into on
14        I'm not stating evidence.                              14   November the 8th, 2019, correct, or effective
15              MR. LEMBKE: Well, you're referencing an          15   November 8th, 2018?
16        exhibit that doesn't say what you're saying it         16       A.     Correct.
17        says.                                                  17       Q.     Okay. And is this the short extension we
18    BY MR. O'REAR:                                             18   were referring to earlier in your deposition?
19        Q.     Do you deny that you told Larry Blust           19       A.     Yes.
20    that Bill Johnson is meeting with the Memphis City         20       Q.     Did you have a role in preparing this
21    Council this afternoon and will not make up his mind       21   amendment?
22    until after that meeting?                                  22       A.     I would have reviewed it.
23        A.     What I'm saying is I don't have any             23       Q.     And approved it?
24    recollection of that conversation.                         24       A.     Yes.
25        Q.     Do you know whether Mr. Johnson met with        25       Q.     Was your -- was there any approval of

                                                                                                        14 (Pages 50 - 53)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                          205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 16 of 25


                                                        Page 54                                                            Page 56
 1   this amendment required above you in order for Mr. Nix        1   of two legality concerns that we raised with Nuclear
 2   to sign this amendment?                                       2   Development and asked them to -- for their opinion.
 3       A.     Yes. Bill Johnson would have had to have           3       Q.     You said one of the two legalities?
 4   approved.                                                     4       A.     Yes, one of the two.
 5       Q.     And was the purpose of this amendment to           5       Q.     What's the other one?
 6   give TVA more time to look at the question of the             6       A.     This was the first. The second one was
 7   effect of the Atomic Energy Act on this closing?              7   whether the -- the transfer of the plant from TVA to
 8       A.     No.                                                8   Nuclear Development, because it is a licensed plant,
 9             MR. LEMBKE: Hold on. Let me instruct                9   would violate the Atomic Energy Act. I see those as --
10       you to the extent that would require -- the              10   they were distinct concerns.
11       amendment speaks for itself, so I object to the          11       Q.     And does this refresh your recollection
12       form on that basis, and the amendment includes           12   that the first conversation you had with Mr. Blust was
13       issues beyond the extension, but I instruct you to       13   shortly prior to this e-mail of November the 9th, 2018,
14       the extent that it would require you to reveal           14   when you advised him of your concern over the first
15       internal attorney/client communications that             15   issue regarding title to the construction permits?
16       aren't reflected in the terms of the amendment,          16       A.     Yes, this was in follow-up to a call with
17       you should not answer the question.                      17   Mr. Blust in the -- I don't remember the exact date
18             THE WITNESS: Could I hear the question             18   prior --
19       again?                                                   19       Q.     Would it have been the day before --
20         (The record was read by the Court Reporter.)           20       A.     -- prior to this.
21             THE WITNESS: I believe that TVA's                  21       Q.     -- November 8, 2018?
22       motivation in signing this goes to attorney/client       22       A.     It's -- I don't recall the exact date,
23       privilege.                                               23   but that's within a range of a few days, I would say
24   BY MR. O'REAR:                                               24   when that conversation took place.
25       Q.     So you're not going to answer?                    25       Q.     Did you prepare the document that's
                                                        Page 55                                                            Page 57
 1       A.     I'm not going to answer.                           1   attached to the e-mail?
 2       (Exhibit 17 - Previously marked - Bates No.               2       A.     No.
 3       TVABLN00002643 through 2644, e-mail from Clifford         3       Q.     Who prepared that?
 4       Beach to Larry Blust dated November 9, 2018.)             4       A.     Chris Chandler.
 5   BY MR. O'REAR:                                                5       Q.     And was it your intent in sending this
 6       Q.     I've handed you what's been marked as              6   e-mail to Mr. Blust, to advise him of regulations of
 7   Exhibit 17. This is an e-mail from you dated                  7   the NRC that pertain to the issue of the title to the
 8   November 9, 2018, to Mr. Blust and copying Chris              8   construction permits?
 9   Chandler and Sherry Quirk, correct?                           9            MR. LEMBKE: Mr. Beach, to the extent the
10       A.     Correct.                                          10       question on your intent would cause you to
11       Q.     Okay. And you say in this e-mail,                 11       disclose attorney/client communications or
12   "Larry, as promised, attached are several bullets            12       attorney work product, you shouldn't answer it.
13   relating to our recent discussion."                          13            To the extent you can answer it without
14       A.     Correct.                                          14       that disclosure, go ahead.
15       Q.     What recent discussion are you referring          15            THE WITNESS: Could I hear the question
16   to?                                                          16       again?
17       A.     We had had a discussion with Larry                17       (The record was read by the Court Reporter.)
18   sometime in the previous few days, week, where we            18            THE WITNESS: Yes.
19   explained to Larry the -- and he seemed aware of it,         19   BY MR. O'REAR:
20   the concern with transferring the plant and creating a       20       Q.     Okay. And this e-mail, I believe you've
21   condition where the construction permits would identify      21   said did not pertain to the second legal question you
22   a party other than the owner of the plant.                   22   described, which was the effect of the Atomic Energy
23       Q.     Is this the same point you made earlier           23   Act on the timing of the closing?
24   about the title to the construction permits?                 24       A.     Well, I don't agree that the Atomic
25       A.     It is the same point, yes. This was one           25   Energy Act just -- the concern of the Atomic Energy Act

                                                                                                           15 (Pages 54 - 57)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 17 of 25


                                                        Page 58                                                            Page 60
 1   justifies the timing --                                       1       Blust to Sherry Quirk and others dated November
 2       Q.      Okay.                                             2       13, 2019.)
 3       A.      -- but it is a distinct issue in my mind.         3   BY MR. O'REAR:
 4       Q.      But that distinct issue is not addressed          4       Q.      I've handed you what's been marked as
 5   in this e-mail or in this attachment to this e-mail, is       5   Exhibit 26. Can you identify that with the top e-mail
 6   that correct?                                                 6   being from Larry Blust to Ms. Quirk and to you, copy to
 7       A.      That's correct.                                   7   Mr. Chandler and others dated November 13, 2018?
 8       Q.      When did you or anyone at TVA first               8       A.      I recall this, yes.
 9   advise Nuclear Development of a concern with respect to       9       Q.      And I'm asking you to look at this e-mail
10   the second discreet legal question that you've just          10   simply for the purpose of focusing on the second e-mail
11   described?                                                   11   on the first page from Ms. Quirk to Mr. Blust dated
12       A.      I don't recall the exact date.                   12   November 13, 2018.
13       Q.      As best you can recall, when was it?             13             It says, "Larry, we are with the board
14       A.      November, mid-November.                          14   today and tomorrow and will be back in touch on
15       (Exhibit 19 - Previously marked - Bates No.              15   Thursday."
16       TVABLN00000043 through 44, e-mail from Larry             16             Do you see that?
17       Blust to Clifford Beach and others, dated                17       A.      Yes.
18       November 12, 2018.)                                      18       Q.      And this was copied to you as well,
19   BY MR. O'REAR:                                               19   correct, that e-mail?
20       Q.      I've handed you Exhibit 19 and ask you to        20       A.      Yes.
21   look at it and I'll ask you a few questions about it.        21       Q.      And were you with the board also on that
22             Did you receive this e-mail from Larry             22   date?
23   Blust dated November the 12th, 2018?                         23       A.      No.
24       A.      I did.                                           24       Q.      Were you with the board the next day,
25       Q.      That is also copied to Mr. Chris Chandler        25   November 14, 2018?
                                                        Page 59                                                            Page 61
 1   and to Sherry Quirk among others, correct?                    1        A.     No.
 2       A.    Correct.                                            2        Q.     Do you know what discussions, if any,
 3       Q.    And do you see the attachment to the                3   occurred with the board regarding Bellefonte on those
 4   e-mail?                                                       4   days?
 5       A.    I do.                                               5        A.     I do not.
 6       Q.    And what did you understand the                     6        Q.     Do you recall a phone call that you, Miss
 7   attachment to be when you received it on November the         7   Quirk, Mr. Chandler and Mr. McCall made to Larry Blust
 8   12th, 2018?                                                   8   on November 15th, 2018?
 9       A.    I understood it to be observations,                 9        A.     I don't recall specific dates of calls.
10   comments from Nuclear Development's outside Nuclear          10        Q.     Do you recall a phone conversation where
11   Regulatory counsel commenting on the, what I'll call         11   those parties were involved, including Mr. Blust, after
12   the construction permit issue.                               12   Exhibit 19 date of November 12, 2018, where you said in
13       Q.    Had the second legal question you                  13   the call that you had or that TVA had discovered for
14   described in this deposition been discussed with             14   the first time, a problem with the Atomic Energy Act as
15   Nuclear Development prior to your receipt of this            15   it related to the closing?
16   e-mail on November 12, 2018?                                 16        A.     I do recall that call.
17       A.    Can I hear that question one more time?            17        Q.     Okay. And was that call after
18       (The record was read by the Court Reporter.)             18   November 12th, 2018?
19            THE WITNESS: It's my recollection that              19        A.     I believe it was.
20       we were not -- that no, it had not been discussed.       20        Q.     And so when you sent the e-mail --
21            MR. O'REAR: I don't have another copy.              21        A.     I'm sorry, November 18th or November --
22       Do you have a copy?                                      22        Q.     No, I said -- I meant to say --
23            MR. LEMBKE: I do.                                   23        A.     I'm sorry. I was looking at
24       (Exhibit 26 - Previously marked - Bates No.              24   November 12th and I --
25       TVABLN00000038 through 39, e-mail from Larry             25        Q.     I meant to say November 12th of 2018.

                                                                                                           16 (Pages 58 - 61)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 18 of 25


                                                      Page 62                                                          Page 64
 1        A.    I --                                             1       A.     I stated that we've, yes, discovered this
 2        Q.    I'm asking you if the call was after             2   Atomic Energy Act concern, and wanted Nuclear
 3   November 12th, 2018?                                        3   Development's opinion on this issue because it
 4        A.    I believe it was, yes. But I'll have to          4   concerned both of us.
 5   confess, I'm fuzzy on dates of calls.                       5       Q.     And how -- how did you discover it?
 6        Q.    Do you recall Miss Quirk stating in that         6             MR. LEMBKE: Mr. Beach, I instruct you
 7   phone call that I'm asking you about which occurred         7       not to answer that question to the extent it would
 8   after November 12, 2018, that Bill Johnson was not          8       require you to disclose attorney/client
 9   inclined to grant the six-month extension because of        9       communications.
10   Nuclear Development's efforts to take Memphis away from    10             To the extent you can do so without doing
11   TVA?                                                       11       that, go ahead.
12        A.    I don't recall her saying that. I am            12             THE WITNESS: I can't answer that without
13   inclined -- I'm not quite sure, that can mean different    13       disclosing attorney/client communications.
14   things to different people. I seem to recall her           14   BY MR. O'REAR:
15   telling Mr. Blust we weren't inclined to extend. I         15       Q.     Did you make any notes of this phone
16   don't recall the conversation after that.                  16   call?
17        Q.    You don't recall her linking the                17       A.     I don't recall.
18   inclination not to extend to Nuclear Development's         18       Q.     So, same answer with respect to all of
19   meetings with Memphis?                                     19   the questions I've asked regarding the various phone
20        A.    I don't recall her saying that, no.             20   calls, correct?
21        Q.    Well, was that the reason?                      21       A.     As far as notes?
22             MR. LEMBKE: Mr. Beach, I instruct you to         22       Q.     Yes.
23        the extent that would require you to disclose         23       A.     I don't recall.
24        attorney/client communications, you should not        24       Q.     Was it your practice to make notes when
25        disclose it.                                          25   you were involved in phone calls of this nature?
                                                      Page 63                                                          Page 65
 1              If you can answer otherwise, go ahead.        1           A.     It varied. I tend to take -- not take a
 2              THE WITNESS: I can't answer that. It          2      lot of notes. Sometimes I do and sometimes I don't.
 3        would require me to disclose attorney/client        3      It just depends on the nature of the call and what was
 4        communications.                                     4      discussed.
 5    BY MR. O'REAR:                                          5                 MR. O'REAR: I believe that's a new one.
 6        Q.     Did you say in this phone conversation       6                 MR. LEMBKE: Uh-huh. Just off the record
 7    that we're talking about, that you had just discovered  7           for a minute.
 8    for the first time a problem with the statute as it     8                 THE VIDEOGRAPHER: We're going off the
 9    effected the closing?                                   9           record at 10:50. Okay. We're off.
10              MR. LEMBKE: Asked and answered.              10                 (Off record discussion.)
11              THE WITNESS: I think the best thing          11                 THE VIDEOGRAPHER: We're back on the
12        would be to go -- yeah, to look at my prior        12           record at 10:50.
13        answer.                                            13           (Exhibit 36 - Bates No. TAVABLN00002954, e-mail
14              MR. LEMBKE: You can answer it again.         14           from Larry Blust to Clifford Beach, dated
15              THE WITNESS: Okay. I don't -- I don't        15           November 16, 2018.)
16        recall whether the conversation concerning the     16      BY MR. O'REAR:
17        Atomic Energy Act was in the same conversation as 17            Q.     I've handed you what's been marked as
18        the discussion on TVA being inclined not to        18      Exhibit 36 to your deposition. If you could take a
19        extend.                                            19      look at that, I have a few questions.
20    BY MR. O'REAR:                                         20                 And the top e-mail in that exhibit is
21        Q.     Okay. Well, but in one of the phone         21      from Mr. Blust to you, copies to Mr. Chandler and Miss
22    calls that occurred after November the 12th, 2018, you 22      Quirk dated November 16, 2018, correct?
23    did say that you had just discovered the problem with 23            A.     Correct.
24    the attorney -- Atomic Energy Act as it effected the   24           Q.     And the second e-mail is an e-mail from
25    closing, correct?                                      25      you to Mr. Blust of the same date, correct?

                                                                                                        17 (Pages 62 - 65)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 19 of 25


                                                        Page 66                                                           Page 68
 1        A.     Correct.                                          1   discussed, but I don't recall it being a proposal, more
 2        Q.     And in your e-mail you attached an                2   of a discussion that was part and parcel of the Atomic
 3   excerpt from section 101 of the Atomic Energy Act,            3   Energy Act if it's unresolved, then unwinding is
 4   correct?                                                      4   something to consider.
 5        A.     Correct.                                          5       Q.    Did Miss Quirk raise the issue of
 6        Q.     And was this date on November 16, 2018,           6   unwinding the transaction?
 7   the first time you had looked at that section of the          7       A.    I believe so.
 8   act in conjunction with its effect on the closing of          8       Q.    Did Miss Quirk say anything about Bill
 9   the transaction?                                              9   Johnson have -- having suggested that the parties
10        A.     This date, November 16th?                        10   should unwind the transaction?
11        Q.     Yes.                                             11       A.    I don't recall that.
12        A.     No.                                              12       Q.    Did Mr. Blust say in that phone call that
13        Q.     Okay. And when had you looked at it              13   Nuclear Development had no interest in unwinding the
14   prior to that date then?                                     14   transaction?
15              Well, let me ask it this way. It says,            15       A.    I don't recall Mr. Blust being
16   "We discussed yesterday." So you would have been aware       16   unequivocally opposed to unwinding it.
17   of this section on November 15, 2018, correct?               17       Q.    Did Mr. Blust say anything that would
18        A.     Correct.                                         18   indicate Nuclear Development would be interested in
19        Q.     Okay. Would that have been the first             19   unwinding the transaction?
20   time you were made aware of this section of the act and      20       A.    I don't recall him taking a position.
21   its potential effect on the closing?                         21       (Exhibit 23 - Previously marked - Bates No.
22              MR. LEMBKE: Hold on a second. I'm going           22       TVABLN00000045 through 46, e-mail from Clifford
23        to object to that question. The "made aware" part       23       Beach to Larry Blust dated November 28, 2018.)
24        of it has the potential to disclose internal            24   BY MR. O'REAR:
25        attorney/client communications. So to the extent        25       Q.    I've handed you Exhibit 23. Can you
                                                        Page 67                                                           Page 69
 1       that would require you to disclose the content of         1   identify that as an e-mail that you sent to Larry Blust
 2       an internal communication, you should not answer          2   on November 28, 2018, that is copied to Sherry Quirk?
 3       the question.                                             3            I have a question on the table, and so,
 4            To the extent you can answer it without              4   do you need me to restate it?
 5       disclosing that, go ahead.                                5       A.     I'm sorry. I was reading.
 6            THE WITNESS: I recall becoming aware of              6       Q.     That's all right. Is this -- can you
 7       it November 15th, or maybe a day or two before. I         7   identify this as an e-mail you sent to Larry Blust, a
 8       don't recall the exact date.                              8   copy to Sherry Quirk on November 28, 2018?
 9   BY MR. O'REAR:                                                9       A.     Yes.
10       Q.     Do you recall a conference call on                10       Q.     And on the second page there is an e-mail
11   November the 19th, 2018, that involved you, Miss Quirk,      11   from Mr. Blust to you of the same date, correct?
12   Chris Chandler and Larry Blust?                              12       A.     Correct.
13       A.     I don't recall exact dates. I recall at           13       Q.     Mr. Blust references in his e-mail to you
14   least one call late November.                                14   that, "We have repeatedly requested that you send us
15       Q.     Do you -- would that call have been               15   your drafts of closing documents, but have received
16   sometime after this e-mail that's marked as Exhibit 36       16   nothing."
17   dated November 16, 2018?                                     17            Did he say that?
18       A.     Yes.                                              18       A.     He does.
19       Q.     And in that call, do you recall                   19       Q.     I mean, that was a true statement, right?
20   Mrs. Quirk stating that Bill Johnson had said that both      20       A.     I would not say repeatedly. I would not
21   sides should unwind the transaction?                         21   agree that it's -- the request was made repeatedly.
22       A.     I don't recall her phrasing, making a             22       Q.     It was made on multiple occasions though,
23   statement as you described it.                               23   wasn't it?
24       Q.     What do you recall that she said?                 24            MR. LEMBKE: Objection. Vague.
25       A.     I recall unwinding the transaction being          25   BY MR. O'REAR:

                                                                                                           18 (Pages 66 - 69)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                             205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 20 of 25


                                                         Page 70                                                           Page 72
 1        Q.     Between two and five I think we settled      1         BY MR. O'REAR:
 2    on earlier, right?                                      2             Q.     What was Mr. Franklin Haney's proposal as
 3        A.     I could agree with that.                     3         you understood it?
 4        Q.     Okay. All right. Now, in your e-mail to      4             A.     From getting that information from Sherry
 5    Mr. Blust you say that, "Franklin provides Bill Johnson 5         Quirk, it involved some type of noncompete arrangement.
 6    with a last minute extension proposal this afternoon    6             Q.     Is there any writing or notes that you're
 7    that we are now considering", correct?                  7         aware of that would reflect that communication from Mr.
 8        A.     Correct.                                     8         Haney?
 9        Q.     And Franklin is Franklin Haney with          9             A.     I did not see any notes.
10    Nuclear Development?                                   10             Q.     And when you say some sort of
11        A.     Correct, although I'm actually not sure     11         "noncompete", did you have any understanding of what
12    which Franklin.                                        12         that would entail?
13        Q.     Well, the son goes by Frank and the         13             A.     My recollection is that it entailed an
14    father goes by Franklin.                               14         agreement by -- somehow incorporating in the documents
15        A.     Okay. Then I would say Franklin.            15         an agreement on who Nuclear Development could sell
16        Q.     And where did you get your information      16         power to if they did build the plant.
17    that Franklin had provided Bill Johnson with a last    17             Q.     And do you know any specifics of that
18    minute extension proposal that afternoon?              18         proposal?
19             MR. LEMBKE: Let me instruct you to the        19             A.     Not beyond that.
20        extent that would require disclosure of            20             Q.     Did you understand this proposal from Mr.
21        attorney/client communications, you should not     21         Haney to be different from the request for the
22        disclose it, but if you can answer without that -- 22         six-month extension made by Mr. Blust on August the
23        actually, I'm going to withdraw that instruction   23         29th, 2018?
24        and if you know who you can answer, who provided 24               A.     I don't know that -- no, I did not
25        you that information.                              25         consider that question. So you're asking me one more
                                                         Page 71                                                           Page 73
 1              THE WITNESS: Sherry Quirk.                          1   time?
 2   BY MR. O'REAR:                                                 2        Q.     Did you consider this proposal for an
 3       Q.      And what was, as you understood it, the            3   extension to be different from the six-month request
 4   last minute extension proposal provided by Mr. Franklin        4   for extension made by Mr. Blust on August the 29th,
 5   Haney?                                                         5   2018?
 6              MR. LEMBKE: Well, now, I'm going to                 6        A.     I have to say I've -- I've not thought of
 7       instruct you to the extent that would require you          7   it in those terms. I would consider it really as all
 8       to disclose internal attorney/client                       8   part and parcel to the same -- achieving the same
 9       communications, you should not disclose it.                9   objectives on -- in this part.
10              If you can answer it without doing so, go          10        Q.     Were you in favor of granting an
11       ahead.                                                    11   extension of the closing as of November 28th, 2018?
12              MR. O'REAR: Well, that's getting a                 12              MR. LEMBKE: Mr. Beach, I instruct you
13       little far afield. I'm asking him what he's               13        not to answer that question to the extent it would
14       referring to in this e-mail to Mr. Blust as the           14        require you to disclose attorney/client
15       last minute extension proposal.                           15        communications or attorney work product.
16   BY MR. O'REAR:                                                16              If you can answer it without disclosing
17       Q.      So what are you referring to and                  17        that, go ahead.
18   intending to communicate to Mr. Blust in this e-mail?         18              MR. O'REAR: I'm asking if he was in
19              MR. LEMBKE: You can answer that.                   19        favor off it.
20              THE WITNESS: What I am intending to                20              MR. LEMBKE: And the instruction stays
21       communicate is that right now we've got a reason          21        the same.
22       -- a reason that we're not moving ahead on closing        22              THE WITNESS: I'll have to say as a
23       while this proposal is considered, not                    23        transactional attorney I -- I'd truly just wait
24       definitively, but just it's something that we're          24        for management to make a decision. I'm aware of
25       -- we're handling in response to his e-mail.              25        pros and cons, but I don't have a -- it's not

                                                                                                           19 (Pages 70 - 73)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                            205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 21 of 25


                                                      Page 74                                                       Page 76
 1       really my place to say whether I'm in favor of it.      1   that -- sorry, just give me a chance to read here.
 2            MR. O'REAR: Okay. Our tape is running              2             MR. LEMBKE: Take whatever time you need,
 3       out. So we need to go off the record right now.         3       Mr. Beach.
 4            THE VIDEOGRAPHER: Okay. We're going off            4             THE WITNESS: I think -- I mean, if I
 5       the record at 11:06. This is the end of DVD             5       said today that was the day we received it.
 6       number one.                                             6   BY MR. O'REAR:
 7            (Recess taken.)                                    7       Q.     So it does say, "We did receive an
 8            THE VIDEOGRAPHER: We're back on the                8   unequivocal opinion from Pillsbury today."
 9       record. This is the start of DVD number two. The        9       A.     Yes.
10       time is 11:19.                                         10       Q.     So that would be the day you actually
11   BY MR. O'REAR:                                             11   received it?
12       Q.     Mr. Beach, we were discussing Exhibit 23.       12       A.     Yes.
13   Do you have it before you there?                           13       Q.     And what you were saying was true.
14       A.     I do.                                           14       A.     Yeah, that's -- once again, my -- I mean,
15       Q.     In the first sentence of your message to        15   my memory of the exact dates is maybe --
16   Mr. Blust with respect to Mr. Haney's proposal, you        16       Q.     Well, it's important, and --
17   say, "We are now considering."                             17       A.     But this is, yeah, I would not have said
18            Who -- who are the "we" that were                 18   that unless it was -- I received it that day, and I do
19   considering this request?                                  19   remember that.
20       A.     The only "we" that I'm -- was aware of in       20       Q.     Did you know the letter is undated?
21   my conversations were the legal team. That's who I'm       21       A.     I do know that.
22   referencing. It may have been considered elsewhere in      22       Q.     Do you know why it's undated?
23   TVA, too, but the legal team.                              23       A.     I have no idea.
24       Q.     And who specifically on the legal team?         24       Q.     And that's why your e-mail would be
25       A.     Sherry Quirk, Jared Mitchum.                    25   important to pinpoint the day it was received since
                                                      Page 75                                                       Page 77
 1        Q.     You, yourself?                                  1   it's undated?
 2        A.     Oh, yes.                                        2        A.     Yes.
 3        Q.     And again, Jared Mitchum reported to            3        Q.     Okay. TVA sent a letter the next day
 4    Sherry Quirk, correct, at this time?                       4   signed by Sherry Quirk to Mr. Blust stating that TVA
 5        A.     At this time Jared Mitchum reported to          5   would not close the transaction on November 30, 2018.
 6    Sherry Quirk and I reported to Jared Mitchum.              6             Were you aware of that?
 7        Q.     This was under your new role as Senior          7             MR. LEMBKE: Object to the form.
 8    Counsel, correct?                                          8        Misstates the evidence.
 9        A.     Correct.                                        9   BY MR. O'REAR:
10        Q.     And what decision did TVA make with            10        Q.     Were you aware that TVA -- that Sherry
11    respect to the Franklin Haney proposal that was made      11   Quirk sent a letter the following day, November 29th,
12    that afternoon on November 28th, 2018?                    12   2018, to Mr. Blust at 9 p.m. that evening, stating that
13        A.     We did not extend the contract.                13   TVA would not go forward with the closing?
14        Q.     Extend the closing date?                       14             MR. LEMBKE: Same objection. You can
15        A.     Extend the closing date.                       15        answer.
16        Q.     So the proposal was denied, correct?           16             THE WITNESS: I'm aware that Sherry Quirk
17        A.     Effectively.                                   17        sent a letter to Mr. Blust the following day.
18        Q.     And who at TVA made that decision to deny      18   BY MR. O'REAR:
19    Mr. Haney's proposal?                                     19        Q.     Did you see the letter?
20        A.     Bill Johnson.                                  20        A.     Yes.
21        Q.     You also state in this e-mail that you         21        Q.     Were you involved in the decision of TVA
22    received that day a letter from the Pillsbury firm,       22   not to go forward with the closing on November 30,
23    correct?                                                  23   2018?
24        A.     Correct. Well, let me see what I said          24        A.     I was not a decisionmaker.
25    about the actual timing. But that's my recollection       25        Q.     Did you make any recommendation?

                                                                                                      20 (Pages 74 - 77)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                         205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 22 of 25


                                                      Page 78                                                          Page 80
 1              MR. LEMBKE: That's a yes or no answer.           1       A.    I do not.
 2              THE WITNESS: No.                                 2       Q.    Okay. That's all I have.
 3    BY MR. O'REAR:                                             3       A.    I've heard just now it may relate to the
 4        Q.     And who made that decision on behalf of         4   next deposition, but I do not know.
 5    TVA?                                                       5       Q.    That's Mr. Shea?
 6        A.     Bill Johnson.                                   6       A.    I do not know. Leave it to the next one.
 7              MR. O'REAR: I've asked each witness              7   EXAMINATION BY MR. LEMBKE:
 8        this. It seems like maybe it would be simpler if       8       Q.    Mr. Beach, as you know I'm Matt Lembke
 9        you just tell me whose notes these are, but if you     9   and I'm representing TVA here today. Earlier Mr.
10        won't tell me, I'm going to ask him about them.       10   O'Rear asked you a few questions about a conversation
11              MR. LEMBKE: Well, you've never asked me         11   you had with Mr. Blust about a draft of an extension
12        until now. They're not his.                           12   agreement that had been prepared.
13              MR. O'REAR: Okay.                               13            Do you recall that line of questioning?
14              MR. LEMBKE: But you're going to find out        14       A.    I do.
15        they're the next witnesses.                           15       Q.    All right. During that conversation,
16              MR. O'REAR: I gotcha.                           16   what, if any, statement did you make about whether TVA
17        (Exhibit 32 - Previously marked, Bates No.            17   had decided to grant the extension?
18        TVALBLN000009316 through 9328, Handwritten            18       A.    I would have said that TVA is still
19        Notes.)                                               19   considering whether to grant the extension.
20    BY MR. O'REAR:                                            20       Q.    What, if any, commitment did you make
21        Q.     All right. Just show this to you and get       21   that TVA was going to ultimately decide to grant the
22    this on the record.                                       22   extension?
23              You have before you Exhibit 32, which are       23       A.    I would not have committed. I don't have
24    multiple pages of handwritten notes by someone, and       24   that authority.
25    attached thereto, as the last two pages of the exhibit,   25       Q.    Now, there was also discussion about a
                                                      Page 79                                                          Page 81
 1    are some typewritten notes with handwritten notes on       1   conversation or there were questions from Mr. O'Rear
 2    them. If you would just look through that.                 2   about asking if you recalled Miss Quirk making a
 3               Directing your attention to the                 3   statement to Larry Blust during a phone call in
 4    handwritten notes which all appear to be in the same       4   October 2018, that she had met with three directors the
 5    handwriting before the last two pages, I would ask you     5   day before about the extension request.
 6    if those are your handwritten notes?                       6             Do you recall that line of questioning?
 7         A.     They are not.                                  7       A.     I do.
 8         Q.     Do you know whose notes they are?              8       Q.     Do you recall Miss Quirk ever telling you
 9         A.     I do not know.                                 9   about any discussions with directors about the
10         Q.     Have you ever seen these notes before?        10   discovery request?
11         A.     I did not see these notes in 2018, at any     11       A.     I do not.
12    time during that timeframe.                               12             MR. O'REAR: About the what?
13         Q.     Okay. But you've seen them since?             13             MR. LEMBKE: About the extension request.
14               MR. LEMBKE: Other than in preparation          14             MR. O'REAR: You said discovery request.
15         for the deposition.                                  15             MR. LEMBKE: I apologize.
16               THE WITNESS: Correct.                          16   BY MR. LEMBKE:
17    BY MR. O'REAR:                                            17       Q.     Do you recall Miss Quirk ever telling you
18         Q.     All right. And directing your attention       18   about a conversation she had with -- well, let me
19    to the typewritten notes on the last two pages, do you    19   strike that.
20    know whose notes those are?                               20             Do you recall Miss Quirk ever telling
21         A.     I do not.                                     21   Larry Blust about a meeting she had had with three
22         Q.     You do not. Okay.                             22   directors or any directors about the extension request
23               Do you know whose handwritten notes those      23   from Nuclear Development?
24    are that appear to be different from the handwriting on   24       A.     I do not recall that.
25    the rest of the exhibit?                                  25       Q.     If that conversation had been made, would

                                                                                                        21 (Pages 78 - 81)
                                              Freedom Court Reporting
877-373-3660                                    A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 23 of 25


                                                        Page 82                                                          Page 84
 1   that have -- if that comment had been made by her to          1       A.     I believe it was certainly within the
 2   Mr. Blust, would it have stood out in your mind?              2   month of October. Perhaps earlier, but I don't recall
 3       A.    Yes.                                                3   how early, but October I feel comfortable with.
 4       Q.    Why?                                                4             MR. LEMBKE: I have no further questions.
 5       A.    Sherry is the General Counsel for the               5       Thank you, Mr. Beach.
 6   board and she's -- it's not typical for her to be             6             MR. O'REAR: I have just a follow-up to
 7   communicating how the board feels on matters.                 7       that.
 8       Q.    Whether in that -- whether in the                   8   EXAMINATION BY MR. O'REAR:
 9   conversation Mr. O'Rear referenced or otherwise, do you       9       Q.     So who was involved in these earlier
10   ever recall Sherry Quirk telling Mr. Blust about             10   discussions you've just alluded to besides Mr. Blust?
11   communications that she or Bill Johnson had with             11       A.     Chris Chandler and I recall Sherry Quirk.
12   members of the board?                                        12       Q.     You said these occurred within the month
13       A.    I do not.                                          13   of October and perhaps earlier?
14       Q.    Let me find the document that you looked           14       A.     That's my recollection.
15   at. Let me show you what has been previously shown to        15       Q.     And what's that based on?
16   you as Exhibit 17.                                           16       A.     My memory.
17            Do you recall being asked some questions            17       Q.     I mean, you earlier have expressed a
18   about that document by Mr. O'Rear?                           18   difficulty in coming up with specific dates. I'm just
19       A.    I do.                                              19   wondering if you tie those conversations to any
20       Q.    All right. In those questions I believe            20   particular event?
21   you indicated that -- well, first of all, in the first       21             MR. LEMBKE: Object to the form.
22   page of Exhibit 17 it refers to a recent discussion.         22       Argumentative. You can answer.
23            Do you see that?                                    23             THE WITNESS: The construction permit
24       A.    I do.                                              24       issue, my recollection is it's a complicated issue
25       Q.    And I believe you testified that the               25       and our understanding of it was iterative over a
                                                        Page 83                                                          Page 85
 1    recent discussion would have occurred within the last        1       period of time, October certainly, in which we
 2    few days preceding November 9th, is that correct?            2       discussed it with Mr. Blust.
 3         A.     Correct.                                         3            It took some time though to, as with any
 4         Q.     All right. Do you recall if that                 4       legal topic, to get to where we could reduce it to
 5    discussion that's referenced in Exhibit 17 was the           5       bullets, but we certainly discussed it before this
 6    first discussion that you had had with Mr. Blust about       6       period of time.
 7    the issue concerning, as you put it, the title of the        7   BY MR. O'REAR:
 8    construction permits?                                        8       Q.     But you can't pinpoint when?
 9               MR. O'REAR: Objection. Asked and                  9       A.     No. I do recall that our conversation,
10         answered.                                              10   the conversation referenced in this e-mail was a
11               THE WITNESS: There were earlier                  11   follow-up to earlier discussions.
12         discussions on the issue of the construction           12       Q.     Were these discussions over the
13         permits.                                               13   telephone?
14               Over time we became more educated and by         14       A.     Yes.
15         the time the discussion happened that's referenced     15       Q.     Were any notes made of these calls?
16         in this e-mail, we had gotten enough -- educated       16       A.     I don't recall.
17         enough to where we could put some concepts in          17       Q.     Was Tim Matthews involved in any of these
18         writing, which we did, but there were earlier          18   discussions?
19         discussions on the topic.                              19       A.     Tim Matthews was not on the call with us,
20    BY MR. LEMBKE:                                              20   no.
21         Q.     And did those discussions include Mr.           21            MR. O'REAR: That's all.
22    Blust?                                                      22            MR. LEMBKE: No further questions. Thank
23         A.     I -- yes, at least one, if not more.            23       you.
24         Q.     And do you recall when that one or more         24            THE VIDEOGRAPHER: Okay. This is the end
25    earlier discussions occurred?                               25       of the deposition.

                                                                                                          22 (Pages 82 - 85)
                                                Freedom Court Reporting
877-373-3660                                      A Veritext Company                                           205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 24 of 25


                                                      Page 86                                                                 Page 88
 1            We're going off the record at 11:36.               1   To: Matthew H. Lembke, Esq.
                                                                 2   Re: Signature of Deponent Clifford Beach
 2            MR. O'REAR: I do want to put on the                3   Date Errata due back at our offices: 12/6/2019
 3       stenographer's record that to the extent that any       4
 4       objections asserting privilege are deemed to be         5 Greetings:
                                                                 6 This deposition has been requested for read and sign by
 5       not well taken by the court, we reserve the right         the deponent. It is the deponent's responsibility to
 6       to recall the witness.                                  7 review the transcript, noting any changes or corrections
 7             FURTHER THIS DEPONENT SAITH NOT.                    on the attached PDF Errata. The deponent may fill
                                                                 8 out the Errata electronically or print and fill out
 8            (The deposition concluded at 11:36 a.m.)             manually.
 9                                                               9
10                                                              10 Once the Errata is signed by the deponent and notarized,
                                                                   please mail it to the offices of Veritext (below).
11
                                                                11
12                                                              12 When the signed Errata is returned to us, we will seal
13                                                                 and forward to the taking attorney to file with the
                                                                13 original transcript. We will also send copies of the
14
                                                                   Errata to all ordering parties.
15                                                              14
16                                                              15 If the signed Errata is not returned within the time
17                                                                 above, the original transcript may be filed with the
                                                                16 court without the signature of the deponent.
18                                                              17
19                                                              18 Please Email the completed errata/witness cert page
20                                                                 to readandsign@veritext.com
                                                                19 or mail to
21                                                              20 Veritext Production Facility
22                                                              21 2031 Shady Crest Drive
23                                                              22 Hoover, AL 35216
                                                                23 205-397-2397
24                                                              24
25                                                              25

                                                      Page 87                                                                 Page 89
 1               CERTIFICATE                                     1 ERRATA for ASSIGNMENT #3531764
 2   STATE OF TENNESSEE                                          2 I, the undersigned, do hereby certify that I have read the
 3   COUNTY OF KNOX                                                transcript of my testimony, and that
 4         I, Georgette H. Mitchell, Registered                  3
 5   Professional Reporter, Licensed Court Reporter #55 and      4 ___ There are no changes noted.
 6   Notary Public, do hereby certify that I reported in         5 ___ The following changes are noted:
 7   machine shorthand the videotaped deposition of CLIFFORD     6
 8   BEACH, called as a witness at the instance of the             Pursuant to Civil Procedure, Rule 30. ALA. CODE § 5-30(e)
 9   Plaintiff, that the said witness was duly sworn by me;      7 (2017). Rule 30(e) states any changes in form or
10   that the reading and subscribing of the deposition by         substance which you desire to make to your testimony shall
11   the witness was not waived; that the foregoing pages        8 be entered upon the deposition with a statement of the
                                                                   reasons given for making them. To assist you in making any
12   were transcribed under my personal supervision and
                                                                 9 such corrections, please use the form below. If additional
13   constitute a true and accurate record of the deposition
                                                                   pages are necessary, please furnish same and attach.
14   of said witness.
                                                                10
15         I further certify that I am not an attorney or
                                                                11 Page _____ Line ______ Change _________________________
16   counsel of any of the parties, nor an employee or
                                                                12 _______________________________________________________
17   relative of any attorney or counsel connected with the
                                                                13 Reason for change _____________________________________
18   action, nor financially interested in the action.          14 Page _____ Line ______ Change _________________________
19         Witness my hand and seal this the 6th day of         15 _______________________________________________________
20   November, 2019.                                            16 Reason for change _____________________________________
21                                                              17 Page _____ Line ______ Change _________________________
22                 <%13780,Signature%>                          18 _______________________________________________________
                   Georgette H. Mitchell                        19 Reason for change _____________________________________
23                 Registered Professional                      20 Page _____ Line ______ Change _________________________
                   Reporter, Licensed Court                     21 _______________________________________________________
24                 Reporter 55, LCR expires                     22 Reason for change _____________________________________
                   6-30-20 and Notary Public                    23 Page _____ Line ______ Change _________________________
25                 My Commission Expires:                       24
                   February 2, 2020                             25

                                                                                                               23 (Pages 86 - 89)
                                               Freedom Court Reporting
877-373-3660                                     A Veritext Company                                                   205-397-2397
     Case 5:18-cv-01983-LCB Document 91-28 Filed 10/14/20 Page 25 of 25


                                                         Page 90
 1   Page _____ Line ______ Change _________________________
 2   _______________________________________________________
 3   Reason for change _____________________________________
 4   Page _____ Line ______ Change _________________________
 5   _______________________________________________________
 6   Reason for change _____________________________________
 7   Page _____ Line ______ Change _________________________
 8   _______________________________________________________
 9   Reason for change _____________________________________
10   Page _____ Line ______ Change _________________________
11   _______________________________________________________
12   Reason for change _____________________________________
13   Page _____ Line ______ Change _________________________
14   _______________________________________________________
15   Reason for change _____________________________________
16
17
18            _____________________________________
                 DEPONENT'S SIGNATURE
19
     Sworn to and subscribed before me this ___ day of
20
    _________________, _______.
21
22 __________________________________
23 NOTARY PUBLIC / My Commission Expires:_____________
24
25




                                                                                    24 (Page 90)
                                                         Freedom Court Reporting
877-373-3660                                               A Veritext Company      205-397-2397
